Citation Nr: 0626480	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.   He served in the Republic of Vietnam from April 27, 
1969 to March 23, 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

In the March 2003 rating decision the RO denied entitlement 
to service connection for PTSD and denied the reopening of a 
previously-denied claim of entitlement to service connection 
for hepatitis.  The veteran perfected an appeal of the March 
2002 decision.

In a July 2003 VA Form 9, the veteran requested a Travel 
Board hearing.  The veteran was scheduled for such a hearing, 
to be conducted on May 2, 2006.  The veteran failed without 
explanation to appear for that hearing.  He has not since 
requested another hearing.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2005).  

The issue of whether new and material evidence has been 
received which is sufficient to reopen a previously denied 
claim of entitlement to service connection for hepatitis is 
addressed in the REMAND portion of this decision.  That issue 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has PTSD.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran's reported in-service stressors - 
experiencing almost daily rocket and mortar attacks on the 
airfield where he was stationed, receiving gunfire from the 
enemy while on helicopter retrieval missions, seeing his 
friend "Reed" killed during an enemy attack on the airfield 
where he was stationed, and seeing a deranged service member 
shot at his fellow soldiers from a tower at the airfield 
where he was stationed - have not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran is seeking service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in 
August 2002 and February 2003, whereby the veteran was 
advised of the provisions relating to the VCAA, to include 
advising him of what the evidence must show to establish 
service connection for his claimed disability.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the February 2003 VCAA letter to 
complete a VA Form 21-95-1, "Information In Support Of Claim 
For Service Connection For Post-Traumatic Stress Disorder 
(PTSD)" for each alleged stressor.  The VA Form 21-95-1 
reflects that the veteran asked to provide the exact or 
approximate date of each incident and a detailed description 
of the event or incident.  In the August 2002 VCAA letter, he 
was also asked to identify treatment for his PTSD and was 
provided VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA) for non-VA medical providers.  

Moreover, in the August 2002 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [A VA examination regarding the 
psychiatric disability was conducted in August 2002.]

As for evidence to be obtained by VA, the August 2002 VCAA 
letter advised the veteran that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim and that VA would try to help the veteran get such 
things as medical records, employment records, or records 
from other Federal agencies.  The RO also informed the 
veteran that VA would obtain any identified VA treatment 
records.

In the August 2002 VCAA letter, he was told that he may 
submit the necessary evidence.  This request was unlimited; 
that is, it can reasonable be read to encompass any and all 
evidence in the veteran's possession.  Thus, the VCAA letter 
complies with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in March 2003, after the 
August 2002 and February 2003 VCAA letters.  Therefore, the 
timing of the VCAA notice is not at issue with regard to this 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Neither 
is element (2), current disability, because there is medical 
evidence that the veteran has his claimed disability.  The 
veteran's claim of entitlement to service connection for PTSD 
was denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Because the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection (PTSD), any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In any 
event, the veteran received specific notice as to Dingess in 
an addendum to a letter dated March 31, 2006 from the RO.  
The veteran was provided with specific examples of the types 
of evidence he could submit as to any disability rating and 
effective date to be assigned.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.  
The evidence of record includes service medical records, 
service personnel records, VA treatment records, and a report 
of a VA examination, which will be described below.

As will be discussed below, the veteran was afforded the 
opportunity to provide detailed information regarding his 
alleged stressors so that further development with regard to 
verifying such stressors could be done.  However, the veteran 
has not provided sufficient details for further stressor 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [holding that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence"].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative.  He failed to 
appear for the Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

As a general matter, a statement that the veteran engaged in 
a particular "operation" or "campaign" often would not, in 
itself, establish that the veteran engaged in combat.  Id. at 
discussion paragraph 12.  The term "operation" is defined 
as "a military or naval action, mission, or maneuver, 
including its planning and execution."  Id. citing Webster's 
Third New Int'l Dictionary 1581 (1981).  The term 
"campaign" is defined as "a connected series of military 
operations forming a distinct phase of war."  Id. citing 
Webster's Third New Int'l Dictionary 322 (1981).  It appears 
that the terms "operation" and "campaign" may encompass 
both combat and non-combat activities.  Id. at discussion 
paragraph 12.  Accordingly, the fact that a veteran 
participated in a particular operation or campaign does not 
necessarily establish that the veteran engaged in combat.  
Id. at holding paragraph d.  However, evidence of 
participation in a particular "operation" or "campaign" 
must be considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 
10 Vet. App. at 142.

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Analysis

As described in the law and regulations section above, in 
order for a claim of entitlement to service connection for 
PTSD to be granted, three elements must be satisfied:  (1) 
competent medical diagnosis of PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 
(3) competent medical nexus evidence.  See 38 C.F.R. § 
3.304(f).

Regarding the initial § 3.304(f) PTSD element, a diagnosis of 
PTSD was made by an August 2002 VA examiner.  The August 2002 
VA examiner attributed such PTSD to the veteran's service.  
The second element of 38 C.F.R. § 3.304(f) has also arguably 
been satisfied.

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  If combat is affirmatively 
indicated by the record, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If there is no 
combat experience indicated by the record, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.

The veteran has claimed three combat-related stressors - 
experiencing almost daily rocket and mortar attacks on the 
airfield where he was stationed, receiving gunfire from the 
enemy while on helicopter retrieval missions, and seeing his 
friend "Reed" killed during an enemy attack on the airfield 
where he was stationed.  These incidents, if verified, would 
fall within the Court's holding in Pentecost, supra.

The veteran's military occupational specialty was helicopter 
repairmen.  He did not receive any awards or decorations 
indicative of combat participation.  A review of the 
veteran's Form DD-214 shows that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the Army 
Commendation Medal, the Aircraft Crewman Badge, and the Cross 
of Gallantry with Palm.  The Board finds that none of these 
awards is conclusive as to the issue of combat status.  

The National Defense Service Medal was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  The Vietnam Service Medal was also awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973 in the 
Republic of Vietnam.  See Army Regulation 672-5-1, 28.

The Army Commendation Medal is awarded to any member of the 
Armed Forces of the United States other than General Officers 
who, while serving in any capacity with the Army after 
December 6, 1941, distinguished himself/herself by heroism, 
meritorious achievement or meritorious service.  While this 
medal can be awarded for combat-related acts, an award may 
also be made for acts of noncombatant-related acts which do 
not meet the requirements for an award of the Soldier's 
Medal.  See Army Regulations 672-5-1.  The Board notes that 
the veteran's service personnel records indicate that it was 
initially reported that the veteran's Army Commendation Medal 
was awarded with one "V" (Valor) device, but that his 
service personnel records were corrected to show that the 
medal was not awarded with a "V" device.  Thus, receipt of 
this medal does not imply combat participation.  

The Aircraft Crewman Badge is awarded to individuals who are 
on flying status as a crew member on Army aircrafts or who 
are noncrew members in certain circumstances.  While the 
Aircraft Crewman Badge can be awarded to an individual who is 
wounded in enemy action or has participated in at least 15 
combat missions while under probable exposure to enemy fire, 
the Aircraft Crewman Badge can be awarded to individuals who 
are crew members in non-combat situations or completed 
training to be a crew member.  See Army Regulations 672-5-1, 
36-37.  

In this case, the veteran's DD 214 reflects that he completed 
helicopter repair school.  The Board does not doubt that as a 
helicopter repairman, he flew aboard helicopters while in the 
Republic of Vietnam.  However, there is no evidence from the 
service personnel and medical records that the veteran was 
wounded in enemy action (the veteran does not make such an 
assertion) or that the veteran participated in at least 15 
combat missions while under probable exposure to enemy fire.  
Indeed, there is no objective evidence that the veteran flew 
even one combat mission. Thus, the receipt of this medal also 
does not indicate combat participation.

In some cases, a foreign government, or one of its officials, 
decides for any number of reasons that a particular unit 
should receive some symbol of gratitude.  The selected unit 
then receives a number of the particular awards or 
decorations for distribution among its personnel and no 
guidelines are provided as to how the individual recipients 
are selected.  A common example of this type of decoration is 
the Republic of Vietnam's "Cross of Gallantry" or "Cross of 
Gallantry with Palm."  Despite their names, these decorations 
were presented for both combat and non-combat service.  Thus, 
great care must be exercised in associating combat exposure 
with the recipient of foreign awards and decorations, and 
each case should be considered on its individual merits.  In 
other words, the presentation of the Cross of Gallantry with 
Palm does not establish that he engaged in combat with the 
enemy.  

While the veteran's service personnel records reflect that he 
participated in the 9th Campaign (unnamed), this 
participation in and of itself does not establish the veteran 
engaged in combat with the enemy, because the term 
"campaign" encompasses both combat and non-combat support 
activities.  

The Board notes that the veteran's contentions somewhat 
mirror the fact situation in Suozzi v. Brown, 10 Vet. App. 
307 (1997) and Pentecost v. Principi, 16 Vet. App. 124 (2002) 
in the sense that the veteran indicates that he was exposed 
to enemy fire while in a non-combat role.  However, Suozzi 
and Pentecost involved documented incidents.  In both cases, 
the existence of the claimed events was confirmed by official 
sources, as was the involvement of those claimants' units; 
only individual involvement was questioned.  In this case, 
however, the evidence from official sources does not show 
that the veteran's claimed combat stressors actually 
occurred.

In essence, the only indication of combat participation is 
found in the veteran's own statements.  The Board finds that 
the veteran's statements are outweighed by the lack of 
objective evidence indicating such combat participation or 
presence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  The 
Board therefore concludes that combat status has not been 
demonstrated in this case.  

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

In the February 2003 development letter, the RO asked the 
veteran to provide at least the month and year of every 
stressor or time frame of no more than 60 days for the date 
of each stressor.  The RO also requested that the veteran 
provide a detailed description of each stressor, to include 
unit of assignment, location of stressor, and names of others 
involved, killed, or wounded.  The veteran's responses have 
been vague.  As an example, at the August 2002 VA 
examination, he stated that he did not remember the first 
name of his friend whose last name was "Reed."  More 
importantly, in a February 2003 VA Form 21-95-1, the veteran 
indicated that he did not remember any dates of any of 
stressors.  Because the veteran could not provide any further 
details regarding dates of his stressors, the RO did not 
request that the U.S. Army & Joint Services Records Research 
Center [(formerly known as the United States Armed Service 
Center for Unit Records Research (USASCURR)] attempt to 
verify any of the veteran's alleged stressors.  Since the 
veteran has not provided approximate dates of these alleged 
stressors, these incidents are impossible to verify.  

As for the veteran's non-combat-related stressor (seeing a 
deranged service member shot at his fellow soldiers from a 
tower at the airfield where he was stationed), there is no 
corroborating evidence that this incident actually occurred.  
Since the veteran has not provided the identify of the 
deranged soldier or the approximate date of the incident, 
this alleged stressor is impossible to verify.

In this case, despite the RO's request that the veteran 
provide additional specific information to enable 
verification of his stressors, the veteran has not submitted 
such information.  The veteran has thus been given the 
opportunity to furnish other evidence of the alleged 
stressors.  He has failed to do so.  There is thus no 
credible supporting evidence of any in-service stressor, and 
the veteran's claim fails to meet the third requirement set 
forth under 38 C.F.R. 3.304(f).

The Board observes in passing that the fact that the August 
2002 VA examiner diagnosed PTSD based on the veteran's 
reporting of these stressors does not verify occurrence.  See 
Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in- 
service stressor identified by the veteran.  Establishment of 
such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.




ORDER

Service connection for PTSD is denied.


REMAND

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hepatitis.

After having carefully considered the matter, the Board 
believes that this issue must be remanded for further 
development.

Reason for remand

Although the RO has sent a VCAA letter to the veteran 
concerning his hepatitis claim, the RO did not send a letter 
to the veteran which complies with the notice provisions of 
the VCAA as to this claim.  Specifically, although the VCAA 
letter notified the veteran of the evidence needed to 
substantiate the underlying claim, the letter did not provide 
the veteran with the current new-and-material evidence 
standard.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issue of 
whether new and material evidence has 
been received which is sufficient to 
reopen the previously denied claim of 
entitlement to service connection for 
hepatitis must be provided to the 
veteran, with a copy to his 
representative.

2.  If it is deemed to be necessary based 
on the state of the record, VBA may 
undertake appropriate additional 
evidentiary development and/or 
readjudicate the veteran's claim. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


